Citation Nr: 1753223	
Decision Date: 11/20/17    Archive Date: 12/01/17

DOCKET NO.  12-10 447	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to an initial disability rating in excess of 50 percent for service-connected posttraumatic stress disorder (PTSD) prior to January 3, 2011, and in excess of 50 percent from March 1, 2011, until December 3, 2014.  


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

D. Bassett, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to April 1968.

This case is before the Board of Veterans' Appeals (Board) on appeal from a July 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  Temporary total evaluations for PTSD were assigned from May 27, 2009, to June 30, 2009, and from January 3, 2011 to February 28, 2011.  Thus, these periods are not on appeal.

In May of 2013, the Veteran testified at a travel board hearing before the undersigned Veterans Law Judge.  A transcript of his testimony is associated with the claims file.  

In October 2014, the Board remanded the case to the RO for further development and adjudicative action.  In a February 2015 rating decision, the RO assigned a 100 percent schedular evaluation for PTSD, effective December 4, 2014.  As the highest rating has been assigned from December 4, 2014, the period from December 4, 2014, is no longer on appeal.

During the Board hearing, the Veteran's representative raised the issue of entitlement to an earlier effective date for the grant of service connection for PTSD.  The Board referred this issue to the RO in the October 2014 remand.  It does not appear that the RO has adjudicated this issue.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2017). 


FINDING OF FACT

For the entire period remaining on appeal, the Veteran's PTSD is productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, but not total occupational and social impairment.


CONCLUSION OF LAW

Affording the Veteran the benefit of doubt, the criteria for a 70 percent disability rating for PTSD, have been met for period prior to January 3, 2011, and from March 1, 2011, until December 3, 2014; a rating in excess of 70 percent for this period is not warranted.  38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).

The Veteran's claim arises from a disagreement with the initial disability rating that was assigned following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all relevant facts have been properly developed, and that all available evidence necessary for equitable resolution of the issue has been obtained.  The Veteran's service and post-service treatment records, VA examination reports, and lay statements have been obtained.

VA has associated with the claims folder records of the Veteran's VA outpatient treatment records, and he was afforded two VA examinations, in April 2011 and December 2014, which are adequate because the examiners discussed his medical history, described his disabilities and associated symptoms in detail, and supported all conclusions with analyses based on objective testing and observations.  Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  The Board notes that treatment notes refer to treatment by a "contract" psychiatrist.  However, at the May 2013 hearing, the Veteran clarified that all of his treatment has been through the Outpatient Clinic in Grand Rapids.  Treatment records from this clinic have been associated with the Veteran's claims file.  

The agency of original jurisdiction (AOJ) substantially complied with the October 2014 remand orders, namely to schedule the Veteran for a new VA examination, and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).   

II.  Increased Ratings

The Veteran seeks a rating in excess of 50 percent for PTSD prior to January 3, 2011, and a rating in excess of 50 percent from March 1, 2011, to December 3, 2014.



Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The percentage ratings are based on the average impairment of earning capacity as a result of a service-connected disability, and separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  All reasonable doubt as to the degree of disability will be resolved in favor of the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  

Staged ratings must be considered, which are appropriate when the evidence establishes that the claimed disability manifested symptoms that would warrant different ratings for distinct time periods during the appeal.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  See also Fenderson v. West, 12 Vet. App. 119, 126 (1999) (applying this concept to initial ratings).  

It is the Board's responsibility to determine whether a preponderance of the evidence supports the claim or whether the evidence is in relative equipoise, with the veteran prevailing in either event, or whether there is a preponderance of evidence against the claim, in which case the claim must be denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran is competent to testify on factual matters of which he has first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  The Veteran is considered competent to provide evidence of observable symptoms, including pain.  Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  See also Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  The Veteran is competent to describe his symptoms and their effects on employment or daily activities.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships. 

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

Analysis

The seeks a rating in excess of 50 percent for PTSD prior to January 3, 2011, and a rating in excess of 50 percent from March 1, 2011, to December 3, 2014.  The Board finds that a 70 percent rating, but not higher, is warranted for the entire period remaining on appeal.  

As the Board is granting an increased rating to 70 percent, the Board's analysis will focus on whether the evidence shows total occupational and social impairment during the period on appeal. 

The VA examination from April 2011 is not consistent with a finding of occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, let alone a finding of total occupational and social impairment.  The VA examiner opined that the Veteran's symptoms resulted in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behaviors, self-care, and conversation.  The VA examiner attributed the Veteran's alcohol abuse to his PTSD.  

However, the symptoms reported by the VA examiner and present in the treatment notes suggest increased impairment.  For instance, the Veteran reported to the VA examiner that he cares little whether he dies or lives.  Treatment notes from June 2009 record the Veteran's GAF score at 32, which is consistent with some impairments in reality testing or communication, or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood.  The Veteran denied thought disorder, delusions, hallucinations, suicidal ideations, or homicidal ideations.  Lay statements submitted in May 2009 to support the Veteran's claim indicate the Veteran's symptoms include nightmares, heavy drinking, feelings of guilt, and flashbacks.  Treatment notes from February 2011, when the Veteran was assigned a temporary 100 percent rating, indicate a GAF score of 45, which is consistent with serious symptoms and serious impairment.   PTSD screenings included in the treatment notes continued to be positive for PTSD through December 2014.

A letter from J.G.M., D.O., written in April 2011 indicates that the Veteran had significant PTSD and alcoholism.  

At the Board hearing in May 2013, the Veteran reported ongoing flashbacks, nightmares, and anger attacks.  He reported isolating himself and suicidal thoughts.  He indicated that he had been treated weekly for his PTSD at one point, but had not been back for treatment for six months.  

These treatment notes show trouble with anger, flashbacks, suicidal thoughts, isolation, heavy drinking, and feelings of guilt.  Thus, resolving reasonable doubt in favor of the Veteran, the Board finds that these symptoms more nearly approximate the criteria under Diagnostic Code 9411 for the higher 70 percent disability rating for the entire period on appeal, and the claim for a higher initial rating is granted to that extent.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130.

Under the criteria for rating of PTSD, the basis for a 100 percent scheduler rating is a finding of total occupational and social impairment.  Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  On this record, the Board finds that a 100 percent rating is not warranted for the service-connected PTSD at any time on appeal.  

The most credible and competent evidence shows that for the entire period of the appeal, the Veteran's PTSD has not been manifested by symptoms of gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name. The record show evidence of irritability, but not records indicating the Veteran has hurt himself or others during the period on appeal.  Neither is there evidence of delusions or hallucinations, grossly inappropriate behavior, or disorientation, which would suggest a total rating may be appropriate during the periods on appeal.  

Thus, the Board finds the record demonstrates that, for entire period on appeal, the Veteran's disability picture does not more nearly approximate the 100 percent rating criteria under Diagnostic Code 9411.  See 38 C.F.R. § 4.7.  In conclusion, the Board finds that the assignment of a 70 percent rating, but no higher, for the service-connected PTSD is warranted for the period prior to January 3, 2011, and from March 1, 2011, to December 3, 2014.  

In this case the Veteran has not specifically alleged that he is unemployable due to his service-connected PTSD for the periods on appeal that he is not rated at 100 percent, and the record does not otherwise reasonably raise the issue of the Veteran being unable to engage in substantially gainful employment due to this disability during these periods.  At the May 2013 hearing the Veteran reported that he retired five years prior.  He reported that he was able to handle his PTSD symptoms during his employment by avoiding confrontation.  Thus, this appeal does not raise the issue of entitlement to a total disability rating based on individual unemployability (TDIU).  See 38 C.F.R. §§ 3.340, 4.16; Rice v. Shinseki, 22 Vet. App. 447, 453 (2009).


ORDER

Entitlement to a rating 70 percent rating, but not higher, prior to January 3, 2011, and from March 1, 2011, to December 3, 2014, for service-connected PTSD is granted, subject to the law and regulations governing the payment of monetary benefits. 

Entitlement to a rating in excess of 70 percent for service-connected PTSD prior to January 3, 2011, and from March 1, 2011, to December 3, 2014, is denied.




____________________________________________
Michael J. Skaltsounis
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


